Exhibit 10.1

Blucora

2014 Executive Bonus Plan

This plan document outlines the Blucora Executive Bonus Plan (the “Plan”) for
calendar year 2014.

PLAN OBJECTIVES

 

  •   Align the compensation of executive management to key financial drivers.

 

  •   Provide variable pay opportunities and targeted total cash compensation
that is competitive within our labor markets.

 

  •   Increase the competitiveness of executive pay without increasing fixed
costs, making bonus payments contingent upon organizational and individual
success.

 

  •   Create internal consistency and standard guidelines among the executive
peer group.

EFFECTIVE DATE

The Plan was adopted by the Compensation Committee on February 6, 2014, and is
effective for calendar year 2014. The Plan may be changed at any time at the
sole discretion of the Compensation Committee of the Board of Directors.

PARTICIPATION ELIGIBILITY, BONUS TARGETS AND PAYOUT TIMING

The positions eligible for participation in the Plan are listed in the table
below. Each participant’s annual bonus target, which is stated as a percentage
of annual base salary, is also set forth in the table below. If the executive
leadership team changes composition, any additions to the Plan will be
recommended by the CEO and approved by the Compensation Committee. Payment of
bonuses awarded under this Plan will be made annually, following the conclusion
of the calendar year.

 

Job Title

   Target
Bonus %  

President and Chief Executive Officer

     100 % 

Chief Financial Officer and Treasurer

     60 % 

EVP Corporate Development

     55 % 

General Counsel and Secretary

     50 % 

President, InfoSpace

     60 % 

President, TaxACT

     60 % 

President, Monoprice

     50 % 

 

     Page 1 of 4



--------------------------------------------------------------------------------

PLAN DESIGN

The Plan includes financial performance components and a discretionary component
that is based on individual objectives and the CEO’s (or, with respect to the
CEO, the Compensation Committee’s) subjective evaluation of that individual’s
performance. The financial performance components and the weighting of the
discretionary component differ among plan participants as noted in the table
below.

 

Job Title /

Bonus Payment Scale

   Financial Components     Discretionary
Component      BCOR
Revenue     BCOR Adj
EBITDA     Segment
Revenue     Segment
Income     Market
Share    

President and CEO / A

     20 %      60 %            20 % 

CFO and Treasurer / A

     20 %      60 %            20 % 

EVP Corp. Dev. /A

     20 %      60 %            20 % 

GC and Secretary / A

     20 %      60 %            20 % 

Pres., InfoSpace / B

       15 %      20 %      30 %        35 %1 

Pres., TaxACT / C

       10 %      25 %      20 %      25 %      20 % 

Pres., Monoprice / D

       10 %      30 %      40 %        20 % 

Each financial component may be achieved at a percentage ranging from 0 to 165%
(except for President, InfoSpace, whose financial components may be achieved at
a percentage ranging from 0 to 180%) and discretionary component may be achieved
at a percentage ranging from 0% to 100%, with the result that the aggregate
maximum payout level under the Plan for each executive is 152%. The relevant
Executive Bonus Payment Scale set forth below is applied to determine the
achievement of financial performance components. The financial performance
component targets at 100% match the corresponding operating plan targets
approved by the Board of Directors in December 2013. The level of achievement of
the discretionary component is subjectively determined on a semi-annual basis by
the CEO (or, with respect to the CEO, by the Compensation Committee).

Financial Targets

The financial performance components used to determine the bonus achievement are
defined as follows:

 

  •   BCOR Revenue = Consolidated, externally reported Revenue

 

  •   BCOR Adjusted EBITDA = Consolidated, externally reported EBITDA normalized
for internally developed software and other non-operational items

 

  •   Segment Revenue or Income, as applicable = externally reported Income or
Revenue for the applicable segment, with Income normalized for internally
developed software and other non-operational items

 

  •   Market Share = DDIY efile market share

Bonus Scales

The applicable Executive Bonus Payment Scale below will be used to calculate the
available amounts to be paid to each executive based on the financial
performance components.

 

Executive Bonus Payment Scale A (BCOR)

Performance Level

   Financial
Performance
vs. Target    Bonus
Achievement
Percentage

Below Threshold

   0% -79%    0%

Thresholds

   80%    50%    81% to 99%    52.5% to 97.5%

Target

   100%    100%    101% -119%    101% -119%

Acceleration

   120% - 140%    121.2% - 165%

Maximum

   > 141%    165%

 

1  Includes 15% relating to new business initiatives.

 

Blucora 2014 Executive Bonus Plan    Page 2 of 4



--------------------------------------------------------------------------------

Executive Bonus Payment Scale B (InfoSpace)

Performance

Level

   Financial Performance
vs. Target    Bonus Achievement
Percentage

Below Threshold

   0% -74%    0%

Thresholds

   75%    50%    76% to 99%    52.0% to 98.0%

Target

   100%    100%    101% -124%    101% - 124%

Acceleration

   125% -150%    126.2% - 180%

Maximum

   > 151%    180%

 

Executive Bonus Payment Scale C (TaxACT)

Performance

Level

   Financial Performance
vs. Target    Bonus Achievement
Percentage

Below Threshold

   0% -89%    0%

Thresholds

   90%    50%    91% to 99%    55.0% to 95.0%

Target

   100%    100%    101%104%    101% - 104%

Acceleration

   105% -110%    114.2% - 165%

Maximum

   > 111%    165%

 

Executive Bonus Payment Scale D (Monoprice)

Performance

Level

   Financial Performance
vs. Target    Bonus Achievement
Percentage

Below Threshold

   0% - 84%    0%

Thresholds

   85%    50%    86% to 99%    53.3% to 96.7%

Target

   100%    100%    101% -114%    101% - 114%

Acceleration

   115% -130%    117.2% - 165%

Maximum

   > 131%    165%

 

  •   Rounding. Performance results will be rounded up to the nearest whole
percentage point. For example, if the calculated performance achievement
percentage is 79.1%, it will be rounded up to 80%.

 

  •   Performance Thresholds. There will be no payout for a financial
performance component if the minimum specified threshold is not achieved.
However, if the threshold for one financial performance component is not
achieved, a bonus may still be earned on the other financial performance
component(s), provided performance for that measure achieves the applicable
threshold. The discretionary component is independent of the financial
performance components, and may be awarded whether or not the threshold for any
financial performance components has been met.

 

  •   Acceleration Below and Above Target. For determining bonus achievement
percentage where a range is indicated in the financial performance vs. target
column, the whole percentage point of financial performance achieved is mapped
to the corresponding bonus achievement percentage using a linear scale between
the low and high points in the range.

 

Blucora 2014 Executive Bonus Plan    Page 3 of 4



--------------------------------------------------------------------------------

EMPLOYMENT REQUIREMENTS

In order to be eligible for a bonus payment under the Plan, and for a bonus to
be considered earned under the Plan, participants must be employed at the end of
the fiscal year; provided, however, that if a participant’s employment is
terminated during the year “without Cause” or by the participant for “Good
Reason” or due to “Constructive Termination” as such terms are defined in the
applicable participant’s employment agreement, then the participant will be
entitled to accrued bonus as of the date of his or her termination. Accrued
bonus will be calculated as (a) pro-rata achievement of financial performance
components based on the then-current annual forecast and (b) pro-rata
achievement of the objectives/discretionary component at the level communicated
at the conclusion of the semi-annual measurement period, or with respect to any
measurement period which has not yet been completed and communicated,
achievement of the objectives/discretionary component at the level subjectively
determined by the CEO (or, with respect to the CEO, the Compensation Committee).

APPROVAL

All bonus payments made to executives will be submitted to the Compensation
Committee for final approval. The Compensation Committee may adjust the final
bonus amount as it deems appropriate. The Committee has complete discretion to
adjust bonus awards to reflect changes in the industry, company, the executive’s
job duties or performance, or any other circumstance the Committee determines
should impact bonus awards.

 

Blucora 2014 Executive Bonus Plan    Page 4 of 4